 

 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
--- onnnnneennnn nee DATE FILED: _|| 28) A
ALEXANDRA CANOSA, 7
Plaintiff, 18 Civ. 4115 (PAE)
-V- ' ORDER

DIRK ZIFF, et al.,
Defendants.

 

PAUL A. ENGELMAYER, District Judge:

The Court has received Harvey Weinstein’s motion to stay this case pending a related
criminal proceeding, Dkt. 123, and supporting papers, Dkt. 124-26, Canosa’s opposition, Dkt.
138, and Weinstein’s reply, Dkt. 143. The Court denies Weinstein’s motion as overly broad,
without prejudice to Weinstein’s right to seek to stay discrete aspects of this litigation (e.g., his
deposition) that have the potential to compromise his rights as a criminal defendant.

The Clerk of Court is respectfully requested to terminate the motion pending at Dkt. 123.

SO ORDERED.

PAUL A. ENGELMAYER /
United States District Judge

 

Dated: January 28, 2019
New York, New York
